Exhibit 10.12(b)
ManpowerGroup Inc.
100 Manpower Place
Milwaukee, Wisconsin 53217


March 8, 2013


Ram:


We have agreed as follows with respect to the compensation to be paid and the
other benefits to be provided to you in connection with your employment by
ManpowerGroup Inc. (the “Corporation”):


1. Position.  Your employment by the Corporation is as Senior Vice President,
Operational Excellence and Information Technology (“SVP”).  As SVP, you will
perform such duties as may be assigned to you from time to time, and as may be
consistent with the position of SVP, as determined by the Corporation’s Chief
Executive Officer (“CEO”).  You agree to devote your best efforts and full
business time to the performance of the duties assigned to you.  Your base of
operations for the performance of your duties to the Corporation will be the
Corporation’s Singapore Branch (the “Branch”).


2. Salary and Annual Incentive.  During your employment with the Corporation,
your base salary shall be S$630,630 per annum divided equally for 12 months,
paid to you by the Branch.  Any statutory payments or withholdings, if required,
shall be deducted from your salary.   Your salary shall be deemed to include any
social security contributions (including without limitation, your share of any
contributions required to be made to the Central Provident Fund under Singapore
laws, but not the amount the Corporation shall be required to contribute to the
Central Provident Fund on your behalf) and the Corporation shall be entitled to
deduct from your salary in order to make such contributions and to adjust the
amount paid to you each month accordingly. Any other payments, due on account of
income tax, wealth tax or any other tax due from you (whether in the United
States or Singapore) shall be your personal responsibility.  During each
calendar year while you are employed, you will be eligible to participate in the
Corporation’s annual incentive program in place for senior executives, based on
your achievement of goals and objectives set at the beginning of each
year.  Depending upon achievement of these goals and objectives, the total bonus
under the current practice would range from zero to one hundred (100%) percent
of base salary, with the target bonus at fifty percent (50%) of base
salary.  For the avoidance of doubt, your annual incentive for 2012, though
payable to you in 2013, was based on your achievement of the goals and
objectives set for you at the beginning of 2012 in your capacity as COO of
Manpower Asia Pacific.


3. Benefits.  During your employment with the Corporation, to the extent
permitted by law, the Corporation or the Branch will provide you with, and you
will be eligible for, all benefits of employment generally made available to
senior executives of the Corporation or the Branch from time to time
(collectively, the “Benefit Plans”), subject to and on a basis consistent with
the terms, conditions and overall administration of such Benefit Plans.  You
will be considered for participation in Benefit Plans which by the terms thereof
are discretionary in nature (such as the Corporation’s 2011 Equity Incentive
Plan) on the same basis as other senior executives of the Corporation.  You
shall, in addition to the gazetted public holidays (11 days) in Singapore, be
entitled to an aggregate of 25 days of paid holiday in each calendar year, which
shall be taken with the approval of the CEO.  In the event of your illness, 14
sick days per calendar year as per present statutory regulations in Singapore
shall apply.  The sick leave is extendable to 60 days in the event of
hospitalization.  You also will be entitled perquisites during your employment
in accordance with the Corporation’s policies as in effect from time to time for
senior executives of the Corporation.


4. Automobile. During your employment with the Corporation, the Corporation or
the Branch will provide you with an automobile to use for transportation.  The
Corporation will cover reasonable charges for road tax, insurance and parking
fees and you will be responsible for running expenses related to the automobile.


5. Airfare.  During your employment with the Corporation, the Corporation will
reimburse you for the cost of one round-trip business class airline ticket for
each calendar year for you and each member of your immediate family to India
from Singapore.  In addition, during your employment with the Corporation, the
Corporation will reimburse you for the cost of one round-trip business class
airline ticket for each calendar year for each member of your immediate family
from Singapore or India to the United States.  Such reimbursements will be paid
to you within ninety (90) days of your submission of a receipt for such
ticket(s) to the Corporation, but in no event later than the end of the taxable
year following the year in which you or the members of your family use the
airline ticket(s).


6. Tax Preparation.  Your income tax returns for any year or partial year
included during your employment with the Corporation, shall be prepared by a
nationally recognized accounting firm of the Corporation’s choice, and the
Corporation agrees to directly pay the fees charged by such firm to prepare such
tax returns upon the Corporation’s receipt of such invoices from the accounting
firm.


7. Tax Protection.  The Corporation will reimburse you for the total United
States (income and employment) taxes incurred by you on compensation you earn
from the Corporation attributable to your required presence in the United States
from time to time as part of your role as SVP, in excess of the total Singapore
taxes you would have incurred as a result of receiving such payments for
services performed in Singapore.  The Corporation’s obligation to reimburse you
for such excess taxes relates only to items of income and benefits you receive
from the Corporation for services rendered to the Corporation.  Payments of such
reimbursements for excess taxes shall be made no later than the end of the
second taxable year beginning after the taxable year in which your U.S. federal
income tax return is required to be filed (including any extensions) for the
year in which the compensation subject to such reimbursement relates.
 
       In addition, the Corporation will reimburse you for all United States
(income and employment) taxes incurred by you as a result of receiving the
benefits described in Paragraphs 5 and 6 or this Paragraph 7.  These
reimbursements will be grossed-up so that the net amount received by you, after
subtraction of all taxes applicable to the reimbursement plus the gross-up
amount, will equal the reimbursement amount.  Reimbursements under this
paragraph will be paid to you no later than the end of the taxable year next
following the taxable year in which you pay taxes on the benefits described in
Paragraphs 5 and 6 or this Paragraph 7.
 
       The amounts to be reimbursed under this Paragraph 7 will be determined by
a nationally recognized accounting firm selected by the Corporation, whose
determination will be binding on both parties.  You agree to take such
reasonable steps and make such elections as the Corporation may request in order
to reduce the Corporation's obligations under this Paragraph 7 provided,
however, that if such elections are expected to impact tax years subsequent to
the end of your employment with the Corporation, you will not be required to do
so unless you consent to such actions, which consent shall not be unreasonably
withheld.


8. Promotion Grant.  In recognition of your promotion to SVP, you received a
special grant of Performance Share Units under the Corporation’s 2011 Equity
Incentive Plan (the “Equity Plan”) on February 13, 2013 for a target amount of
Shares equal to the aggregate Market Price (as defined in the Equity Plan) of
Four Hundred Thousand Dollars ($400,000.00) as of the date of grant.  That
special Performance Share Unit grant shall be in addition to your participation
in any annual equity grants that are made to other senior executives under the
Equity Plan during your employment with the Corporation. Notwithstanding the
foregoing, the equity grant described in this Paragraph 8 shall be in lieu of
the grant that was previously made to you pursuant to the special incentive
Performance Share Unit program for members of the Corporation’s Key Leadership
Team in June of 2012 (the “Special KLT Grant”) and you hereby acknowledge that
you forfeit all rights to the Special KLT Grant.


9. Nondisclosure.  You will not, directly or indirectly, at any time during the
term of your employment with the Corporation or any of its subsidiaries (the
“ManpowerGroup”) or during the two-year period following your termination, for
whatever reason, of employment with the ManpowerGroup, use or possess for
yourself or others or disclose to others except in the good faith performance of
your duties for the ManpowerGroup any Confidential Information (as defined
below), whether or not conceived, developed, or perfected by you and no matter
how it became known to you, unless (i) you first secure written consent of the
Corporation to such disclosure, possession or use, (ii) the same shall have
lawfully become a matter of public knowledge other than by your act or omission,
or (iii) you are ordered to disclose the same by a court of competent
jurisdiction or are otherwise required to disclose the same by law, and you
promptly notify the Corporation of such disclosure.  “Confidential Information”
shall mean all business information (whether or not in written form) which
relates to the ManpowerGroup and which is not known to the public generally
(absent your disclosure), including but not limited to confidential knowledge,
operating instructions, training materials and systems, customer lists, sales
records and documents, marketing and sales strategies and plans, market surveys,
cost and profitability analyses, pricing information, competitive strategies,
personnel-related information, and supplier lists.  This obligation will survive
the termination of your employment for a period of two years and,
notwithstanding the foregoing, will not be construed to in any way limit the
rights of the ManpowerGroup to protect Confidential Information which constitute
trade secrets under applicable trade secrets law or privileged information even
after such two-year period.


Upon your termination, for whatever reason, of employment with the
ManpowerGroup, or at any other time upon request of the Corporation, you will
promptly surrender to the Corporation, or with the permission or at the
direction of the Corporation destroy and certify such destruction to the
Corporation, any documents, materials, or computer or electronic records
containing any Confidential Information which are in your possession or under
your control.


10. Injunctive and Other Interim Measures.


 
(a)
Injunction.  You recognize that irreparable and incalculable injury will result
to the ManpowerGroup and its businesses and properties in the event of your
breach of Paragraph 9, above.  You therefore agree that, in the event of any
such actual, impending or threatened breach, the Corporation will be entitled to
remedies and damages, including, but not limited to, provisional or interim
measures, including temporary and permanent injunctive relief, without the
necessity of posting a bond or other security, from a court of competent
jurisdiction restraining the violation, or further violation, of such
restrictions by you and by any other person or entity for whom you may be acting
or who is acting for you or in concert with you.

 
 
(b)
Equitable Extension.  The duration of any restriction in Paragraph 9, above,
will be extended by any period during which such restriction is violated by you.

 
11. Dispute Resolution.  Paragraph 10 to the contrary notwithstanding, the
parties shall, to the extent feasible, attempt in good faith to resolve promptly
by negotiation any dispute arising out of or relating to your employment by the
ManpowerGroup pursuant to this letter agreement.  In the event any such dispute
has not been resolved within 30 days after a party’s request for negotiation,
either party may initiate arbitration as hereinafter provided.  For purposes of
this Paragraph 11, the party initiating arbitration shall be denominated the
“Claimant” and the other party shall be denominated the “Respondent.”


 
(a)
If your principal place of employment with the ManpowerGroup is outside the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution International Rules for
Non-Administered Arbitration (the “CPR International Rules”) as then in
effect.  If the parties are unable to select the arbitrator within 30 days after
Respondent’s receipt of Claimant’s Notice of Arbitration and the 30-day deadline
has not been extended by the parties’ agreement, the arbitrator shall be
selected by CPR as provided in CPR International Rule 6.  The seat of the
arbitration shall be the Borough of Manhattan in the City, County and State of
New York, United States of America.  The arbitration shall be conducted in the
English language.  Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.  Anything in the foregoing to
the contrary notwithstanding, the parties expressly agree that at any time
before the arbitrator has been selected and the initial pre-hearing conference
provided for in International Rule 9.3 has been held, either of them shall have
the right to apply to any court located in Milwaukee County, Wisconsin, United
States of America, to whose jurisdiction they agree to submit, or to any other
court that otherwise has jurisdiction over the parties, for provisional or
interim measures including, but not limited to, temporary or permanent
injunctive relief.



 
(b)
If your principal place of employment with the ManpowerGroup is within the
United States, any dispute arising out of or relating to this letter agreement,
including the breach, termination or validity thereof, shall be finally resolved
by arbitration before a sole arbitrator in accordance with the International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration (the “CPR Rules”) as then in effect.  If the parties are unable to
select the arbitrator within 30 days after Respondent’s receipt of Claimant’s
Notice of Arbitration and the 30-day deadline has not been extended by the
parties’ agreement, the arbitrator shall be selected by CPR as provided in Rule
6 of the CPR Rules.  The seat of the arbitration shall be Milwaukee, Wisconsin,
United States of America.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq.  Judgment upon the award rendered by the
arbitrator may be entered by any court having jurisdiction thereof.  Anything in
the foregoing to the contrary notwithstanding, the parties expressly agree that
at any time before the arbitrator has been selected and the initial pre-hearing
conference has been held as provided in Rule 9.3 of the CPR Rules, either of
them shall have the right to apply to any court located in Milwaukee County,
Wisconsin, United States of America to whose jurisdiction they agree to submit,
or to any other court that otherwise has jurisdiction over the parties, for
provisional or interim measures, including, but not limited to, temporary or
permanent injunctive relief.



12. Successors; Binding Agreement.  This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.


13. Prior Agreements.  You agree that this letter agreement, together with that
certain letter agreement between you and the Corporation dated as of February
19, 2013 regarding certain severance protections (the “Severance Letter”), shall
supersede any prior obligations of the Corporation or any member of the
ManpowerGroup with respect to the terms of your employment upon the termination
of your employment by the Corporation or any member of the ManpowerGroup,
specifically those obligations set forth in the employment agreement between you
and the Branch dated April 5, 2008.


14. Notice.  Notices and all other communications provided for in this letter
will be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, and properly addressed to the
other party.  All notices to the Corporation shall be to the Corporation’s
United States headquarters and should be addressed to the attention of the
Corporation’s EVP, Global Strategy and Talent.


15. No Right to Remain Employed.  Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the ManpowerGroup or affect the right of the Corporation or any
member of the ManpowerGroup to terminate your employment at any time for any
reason or no reason, subject to the obligations of the Corporation as set forth
herein and in the Severance Letter.  It is expressly understood that your
employment with the ManpowerGroup is employment that is terminable at will by
notice from the ManpowerGroup.


16. Modification.  No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.


17. Choice of Law.  This agreement shall be governed by the internal laws of the
State of New York, without regard to the conflict of laws.


18. Withholding.  The Corporation or the Branch shall be entitled to withhold
from amounts to be paid to you hereunder any required withholding or other taxes
or charges which it is, from time to time, required to withhold under applicable
law.


If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.
 
 
Sincerely,
 
MANPOWERGROUP INC.
 

By: /s/ Jeffery A. Joerres




Agreed as of the 29th  day of April, 2013.




/s/ Chandrashekar Sriram                                                      
Chandrashekar Sriram



